Citation Nr: 1614060	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and B.S.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned in November 2012.  The transcript of the hearing is contained in the claims file.

The issue decided herein was previously before the Board in August 2014 and July 2015, when the Board remanded the appeal for further development.  The claims file is entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The weight of the evidence reflects that coronary artery disease did not manifest during service or within one year after separation from service, and that coronary artery disease is not related to active service or caused or aggravated by service-connected disease or injury.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for coronary artery disease are not met on a direct, presumptive, or secondary basis. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case with regard to the claim being decided herein.  VA notified the Veteran in May 2007 of the information and evidence needed to substantiate and complete a claim for service connection on a direct and secondary basis, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in the November 2015 supplemental state of the case (SSOC).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim and in substantially complying with the prior remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the AOJ obtained ongoing VA treatment records dating since April 2012 and obtained VA medical opinions addressing the service connection claim on a direct and secondary basis.  The Veteran was provided with a VA examination in February 2008.  For the reasons indicated in the discussion below, the examination and subsequent medical opinions are adequate to decide the claim.  The evidence of record also contains the Veteran's service treatment and personnel records, post-service private treatment records and medical opinions, VA treatment records, VA examination reports pertinent to other claims, articles pertaining to hypertension and coronary artery disease, and lay statements and hearing testimony.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing has the duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the November 2012 hearing, the undersigned outlined the issues then on appeal, explained the elements necessary to establish service connection, and suggested the Veteran submit a medical nexus opinion he reported requesting from his physician; the record was held open for 30 days and the Veteran provided the private medical opinion.  In addition, through his testimony and his representative's statements, the Veteran demonstrated he had actual knowledge of the elements necessary to substantiate the claim for benefits, including on a secondary basis.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  The Board concludes that the duties required by Bryant have been satisfied and that the Board can adjudicate the claim based on the current record.

The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issue in appellate status.

II. Criteria & Analysis

The Veteran contends that his current coronary artery disease is secondary to his hypertension, which preexisted military service, and to hyperlipidemia.  More specifically, he asserts that because his preexisting hypertension disability was not monitored or treated during service, his risk for developing coronary artery disease increased and, in fact, he did eventually develop coronary artery disease.

Pertinent to his contention, the Veteran had previously claimed entitlement to service connection for hypertension and for hyperlipidemia or high cholesterol.  The claims were denied in April 2008 and April 2009 rating decisions, respectively, and the Veteran perfected a timely appeal of those issues.  An August 2014 Board decision concluded, in pertinent part, that the criteria for establishing service connection for high cholesterol had not been met because, although the Veteran had current hyperlipidemia, high cholesterol is a laboratory finding and not a disease or disability under VA law and regulations.  Thereafter, in April 2015 the Board denied the Veteran's motion to vacate the August 2014 Board decision.  Then, in June 2015, the Board denied the Veteran's motion for reconsideration pertaining to hyperlipidemia because his motion had not demonstrated that the Board's August 2014 decision contained obvious error of fact or law; the Board dismissed the motion for reconsideration regarding the remanded issues of hypertension and coronary artery disease because a final Board decision on those issues had not yet been rendered.

Subsequently, in a July 2015 decision, the Board denied the claim of entitlement to service connection for hypertension, concluding that hypertension clearly and unmistakably preexisted service, was noted at entry into service, and clearly and unmistakably was not aggravated by service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, including cardiovascular-renal disease, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

The Federal Circuit has held that even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Turning to the evidence, other than elevated blood pressure, which was noted on entrance examination in January 1966 and on separation examination in July 1970, the Veteran's service treatment records were silent for complaints, diagnosis, or treatment for cardiovascular problems or disease.  A December 1969 service treatment record documents the Veteran's complaint of pain in his left shoulder, which he attributed to a shoulder injury while playing touch football.  The diagnosis was chronic muscle spasm.  In enlistment and separation reports of medical history dated in January 1966 and July 1970, respectively, the Veteran endorsed a history of some medical problems, but denied currently or ever having shortness of breath, pain or pressure in his chest, palpitation or pounding heart, or high or low blood pressure.  Corresponding enlistment and separation examination reports reflect that the heart and vascular system were reported as normal on clinical evaluation and chest x-ray studies were reported as negative.  

(The Veteran has not alleged any exposure to herbicides, including Agent Orange, or any service in the Republic of Vietnam or the Demilitarized Zone in Korea.  Rather, his service records document foreign service in Japan).

Post-service private treatment records dated in the 1980s document that the Veteran had high cholesterol.  An April 1986 lab report lists the Veteran's cholesterol results and advises, "The result obtained for the cholesterol/HDL cholesterol ratio for this patient's sample is associated with high coronary heart disease (CHD) risk."

In December 1996, the Veteran presented to the emergency department of a private medical center, reporting that earlier in the day he began to notice a tight feeling across his chest with some numbness in his left arm.  He took an aspirin, but the pain persisted and possibly lessened somewhat.  Approximately three hours later, the pain became more noticeable and he was brought to the hospital where he was admitted.  The diagnosis included chest pain; rule out coronary artery disease.  The following day, the attending physician, W. Mehos, M.D., indicated that chest film [x-ray] revealed no abnormalities; however, EKG showed possibly an old anterior infarction and possible changes due to myocardial ischemia.  The final diagnosis at discharge was chest pain, cause undetermined.

During a private cardiology consultation the next day with R. Moothart, M.D., the Veteran reported having his first episode of a pressure-type anterior chest discomfort when hunting the previous month [in November 1996] with no further problem until the past weekend when he had a more severe episode at rest at went to the emergency room.  He denied any previous history of heart disease and during a coronary risk factors assessment and review of systems, he denied a history of hypertension, elevated cholesterol, diabetes, smoking, or gout.  He indicated that his father died of unknown causes and his mother died with congestive heart failure.  Dr. Moothart recommended coronary angiography and angioplasty if indicated. 

Later the same week in December 1996, the Veteran was admitted to Penrose Hospital and Dr. Moothart performed a cardiac catheterization, coronary angiography, and coronary angioplasty.  Cardiac catheterization revealed "severe stenosis in the proximal left anterior descending coronary artery."  The discharge diagnosis was single vessel coronary artery disease; successful coronary angioplasty and stent placement in the left anterior descending coronary artery; and hypercholesterolemia.

During an initial visit in May 2001 to establish care with L. Gorgos, M.D., the Veteran reported a history of hyperlipidemia dated to 1986, hypertension, and myocardial infarction.  He stated that in 1996, he presented was hospitalized for chest pain and underwent cardiac catheterization and had PTCA (percutaneous transluminal coronary angioplasty) and a stent placed.  He related being told he did not have significant heart damage and being placed on aspirin, Atenolol, and was treated with Zocor to reduce his LDL cholesterol.  However, after having been on medication for approximately one year, he began experiencing muscle discomfort, feeling poorly overall, and discontinuing the medication.  He stated he had not been on medication since then.  He denied symptoms of chest pain or exertional chest pain.  He disclosed that his mother had died at age 60 from congestive heart failure.  The assessment included coronary artery disease.

A November 2004 private treatment record from D. Arnett, M.D., reflects that the Veteran presented "status post proximal LAD [left anterior descending coronary artery] with angioplasty required in 1995 [sic] with stent placement with a father who had early coronary disease and mother who had early coronary disease."  He admitted not seeing a cardiologist since 1996.  Dr. Arnett discussed the Veteran's risk factors including "hypertension, hypercholesterolemia, family history, and elevated C reactive protein, which is extremely high."  The assessment was coronary artery disease with poor control.  

The Veteran established VA medical care in April 2007 and during the enrollment history and physical reported a history of hypertension, dyslipidemia, coronary artery disease, and strong family history of cardiovascular diseases, adding that his mother died from congestive heart failure and his father died from acute myocardial infarction.  During May 2007 treatment, he complained of exertion-related chest pressure and unusual fatigue for the last one and a half years.  Subsequent records document a second stent placement.

During a February 2008 VA examination, the Veteran described his history of effort-related chest pain, which the examining physician remarked lead to the two separate stent placements in 1996 and 2007.  Following a review of the claims file and examination, the examiner, who identified himself as an attending in the cardiology clinic, opined that the Veteran's coronary artery disease is a result of his hypertension.  In support of the conclusion, the physician explained it was "abundantly clear from the records" that the Veteran's hypertension began as early as January 1996.  He noted that the Veteran did not receive antihypertensive therapy while on active duty and the Veteran himself believed that treatment began in the early 1970s.  The examiner explained it was evident from the Veteran's "very wide pulse pressure at this time that his blood pressure has been far less than ideally controlled over the years."  To illustrate, the examiner reported that the Veteran's pressures on examination ran from 144 to 148 systolic and 66 to 70 diastolic, "indicating a fairly wide pulse pressure, which almost certainly represents atherosclerosis as yet asymptomatic as far as the great vessels are concerned, but with coronary artery disease."

During the November 2012 Board hearing, the Veteran testified that he started on medications to treat his hypertension in 1996 after the initial stent was placed.  He reiterated his assertion that because the military did not monitor or treat his hypertension, his hypertension worsened and he developed coronary artery disease.  He also alluded to not having his cholesterol levels tested in service and possible high cholesterol leading to subsequent coronary artery disease.  

In November 2012 correspondence, C. Schooley, M.D., reported he had recently acquired the cardiovascular care of the Veteran, had seen him clinically on several occasions, and had an opportunity to review his cardiovascular history, including documents submitted for his VA disability appeal.  Dr. Schooley wrote, "I am concerned that the failure to diagnose and treat hypertension during [the Veteran's] time in the service certainly aggravated his increased risk of premature coronary artery disease and its complications."  Dr. Schooley believed "evaluation for end-organ and medical treatment to control the average blood pressure should have been initiated" during the Veteran's military service.  Dr. Schooley also indicated that any other major risk factors present, such as hyperlipidemia, should have been addressed and treated because the "combination of multiple major risk factors over time increases the relative risks [of developing cardiovascular disease] more than the individual risk factors in isolation."  

In January 2015 a VA physician reviewed the Veteran's claims file and opined that coronary artery disease was not caused or aggravated beyond its natural progression by the Veteran's hypertension, which also was not caused or aggravated by military service.  The physician explained that while hypertension is a risk factor for coronary artery disease, the other major risk factor is hyperlipidemia.  The physician observed that an April 1986 treatment record noted severe hyperlipidemia (LDL 225) and a family history of early heart disease.  The physician further noted that multiple records thereafter state the Veteran did not tolerate various statins in an attempt to lower his cholesterol, whereas by the time he had the second cardiac stent placed in 2007, he had been on blood pressure medication for 11 years.  Therefore, the examiner concluded that the Veteran's "suboptimally treated hyperlipidemia was likely an even bigger risk factor than his nonservice-connected hypertension in the development of the coronary artery disease."    

In a November 2015 addendum opinion, the January 2015 reviewing physician addressed the claim for service connection on a direct basis.  After reviewing the claims file, the physician opined that it was less likely than not that coronary artery disease was incurred in or caused by military service.  In support of the conclusion, the reviewing physician detailed that the Veteran did not have suspicious chest pain or any ischemic heart disease diagnosed in service, and the only risk factor for coronary heart disease that the Veteran had in service was hypertension, which was a preexisting condition that was not aggravated by military service.  

The physician elaborated that the fact that hypertension was not treated for four years in service did not increase the Veteran's risk for coronary artery disease.  Rather, "the 20-plus years of untreated hypertension after service was likely a more significant risk factor (since young people have very pliable artery walls and are able to tolerate intermittent hypertension without long-term sequelae)."  The examiner added that as the "aging process occurs and other risk factors develop, then the blood pressure walls become less pliable and less tolerant of hypertension.  Indeed, the Veteran did develop another significant risk factor for coronary artery disease after the service - hyperlipidemia."

Having considered the medical and lay evidence of record, the Board finds the preponderance of the evidence is against the claim of entitlement to service connection for coronary artery disease.

The Board finds the first element necessary to establish service connection, a current disability, is established because competent private and VA medical evidence of record, including the February 2008 VA examination, establishes that the Veteran currently has coronary artery disease.  See Shedden, 381 F.3d at 1167.

Considering the claim for service connection on a direct basis, the Board notes that none of the Veteran's service treatment records reflects complaints or diagnosis of a cardiovascular disease (other than hypertension noted on service entrance and separation).  In addition, the Veteran denied having experienced symptoms of pain or pressure in his chest or palpitation or pounding heart at enlistment and separation.  Moreover, on separation examination in July 1970, the heart and vascular system were normal and a chest x-ray study was negative.  This evidence weighs against the conclusion that the Veteran's coronary artery disease manifested or was incurred in service.  To the extent that the Veteran claims that symptoms of coronary artery disease existed in and since service, the Board finds that his contemporaneous statements made to a health care provider at separation indicating a lack of such symptoms are of greater probative weight than his statements made years later during the course of an appeal from the denial of compensation benefits.  See Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Pond v. West, 12 Vet. App. 341, 345 (1999); (interest may affect the credibility of testimony).  These statements are therefore not credible.

Moreover, service connection on a presumptive basis is not warranted because the above evidence reflects that coronary artery disease was first diagnosed in 1996 and does not reflect that coronary artery disease was otherwise manifest to a compensable degree within one year of separation from service.  The Veteran's statements to private treatment providers in December 1996 further support the conclusion that coronary artery disease had not manifested during the year after separation from service because he denied previous history of heart disease and previous episodes of chest pain or other cardiac symptoms.  This evidence showing a gap of years between service and the manifestation of coronary artery disease also reflects that neither chronicity nor continuity of symptomatology since service has been shown.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the medical opinion evidence, the Board finds the February 2008 and November 2015 opinions of the VA examiner and reviewing physician persuasive and probative against a nexus between the Veteran's coronary artery disease and service because each was based on a review of the claims file and supported by an articulated medical explanation that is consistent with the remaining records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

As detailed, the November 2015 reviewing physician concluded that the Veteran's coronary artery disease was not incurred in service because service treatment records demonstrate he did not experience symptoms such as chest pain.  In fact, his service treatment records document he denied symptoms such as chest pain and shortness of breath at separation examination in July 1970.  The Board finds the VA physician's conclusion supported by the lay and medical evidence of record, including the Veteran's lay assertion at military separation and statements in December 1996 denying previous symptoms attributable to coronary artery disease.

In addition, the February 2008 examiner concluded that the Veteran's coronary artery disease was the result of his hypertension, which had been less than ideally controlled over the years as reflected by the very wide pulse pressure on examination.  Similarly, the November 2015 reviewing physician reasoned that the coronary artery disease was not otherwise medically related to the Veteran's military service because the risk of developing coronary artery disease after 20 years of untreated hypertension combined with hyperlipidemia, which was documented in 1986, was greater than the risk of developing coronary artery disease at a younger age after only four years of untreated hypertension and without the added risk factor of hyperlipidemia.  The Board finds these medical conclusions supported by the record, including the laboratory finding of hyperlipidemia documented in 1986, ten years prior to coronary artery disease; the Veteran's testimony that he did not treat his hypertension until 1996; and the diagnosis of coronary artery disease in 1996, more than 26 years after separation from service.

The Board further notes that the lack of any evidence of continuing coronary artery disease or cardiac symptoms for many years between the period of active duty and the initial findings or documented complaints of cardiac symptoms, such as exertional chest pain, weighs against the claim when considered with other evidence.  In this regard, a prolonged period without medical complaint can be considered, along with the other factors discussed above, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As noted, to the extent that the Veteran's statements during the course of appeal indicate that he had cardiac symptoms prior to that indicated by the above evidence, these statements are not credible because they conflict with the other evidence of record including the Veteran's own statements.  Moreover, to the extent that the Veteran contends that his coronary artery disease is related to service, he is not competent to opine on this complex medical question.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In addition, to the extent that the Veteran's statements in this regard are competent, the Board finds that the probative value of the reasoned opinions of the trained health care providers against a nexus between the coronary artery disease and service are of greater weight than the Veteran's general lay statements to the contrary.  Thus, the Board finds the evidence weighs against a conclusion that the Veteran's coronary artery disease was incurred in or related to military service.

Finally, as service connection for hypertension and hyperlipidemia were denied July 2015 Board and August 2014 Board decisions, respectively, there is no legal basis for granting service connection for coronary artery disease as either proximately due to or as aggravated by hypertension or hyperlipidemia.  Where service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection for disability on a secondary basis.  See 38 C.F.R. § 3.310(a),(b) (providing for service connection for disability due to an already service connected disease or injury).  Thus, the matter of service connection for coronary artery disease as secondary to hypertension or hyperlipidemia is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also considered Dr. Schooley's November 2012 opinion and finds it generally consistent with the VA opinions discussed above, though less detailed.  Here, Dr. Schooley appears to attribute the Veteran's coronary artery disease to his nonservice-connected hypertension and hyperlipidemia, explaining the significantly increased risk for developing coronary artery disease with a combination of "multiple major risk factors over time" versus the lower risk for coronary artery disease with "individual risk factors in isolation."  However, the opinion does not suggest the Veteran's coronary artery disease began during military service or explain how the coronary artery disease may be related to military service.  Rather, the opinion limits consideration of the Veteran's coronary artery disease in relation to hypertension and hyperlipidemia, which are not service-connected disabilities.  Similarly, as the January 2015 VA opinion addresses service connection for coronary artery disease secondary to nonservice-connected hypertension and hyperlipidemia, the opinion does not support the claim.

In sum, the Board accepts the February 2008 and November 2015 VA medical opinions as being the most probative medical evidence on the subject, as they were based on a review of available historical records and each contains a rationale for the medical conclusion that is consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  These physicians were aware of the Veteran's contentions regarding the current coronary artery disease disability, but concluded that coronary artery disease did not manifest during service or within a year of separation from service, and was not otherwise related to his service.  The Veteran's contentions are outweighed by the medical evidence and opinions of the VA medical examiners, which reflect that the current coronary artery disease was the result of his nonservice-connected hypertension and hyperlipidemia condition.

The Board notes the December 2015 request by the Veteran's representative on his behalf to remand the case to obtain an independent medical opinion because the claims file contains "various medical opinions that need clarification."  As discussed in detail above, the Board has found general agreement among the various VA and private physicians considering the etiology of the Veteran's coronary artery disease.  Consistent with the Veteran's contentions, these examiners have attributed his coronary artery disease to his untreated hypertension and suboptimally treated hyperlipidemia, which have been determined to be unrelated to his military service.  Accordingly, because the medical opinions of record are sufficiently consistent in this regard, the Board finds that a remand or other action to obtain additional medical opinion evidence is unnecessary.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for coronary artery disease.  The benefit of the doubt doctrine is thus not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for coronary artery disease is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


